Banke, Judge.
The appeal in Case No. 59012 is from the denial of appellant’s motion to set aside a judgment against him based on a non-amendable defect upon the face of the record. Code Ann. § 81A-16Q (d). The judgment was entered in a suit for principal and interest due after default on a conditional sales contract for an automobile. The alleged defect is the presence of an acceleration clause in the contract which allegedly authorizes collection of unearned finance charges in violation of Code Ann. § 96-1004 (a), which sets limitations upon finance charges in motor vehicle sales contracts. Case No. 59013 is an appeal from the denial of appellant’s traverse to an affidavit of garnishment seeking to collect the same judgment.
Appellant’s position that the judgment is void is based on analogies to cases construing the Georgia Industrial Loan Act and to cases wherein the record clearly disclosed that the judgment complained of included unearned interest. Held:
"The mere presence of [the] acceleration clause is not violative of the Motor Vehicle Financing haw.” Porter v. Midland-Guardian Co., 145 Ga. App. 262, 263 (243 SE2d 595) (1978). Furthermore, the record does not disclose affirmatively that unearned interest was included in the judgment.

Judgment affirmed.


Quillian, P. J., and McMurray, P. J., concur.

W. E. Lockette, for appellant.
Alfred Corrierre, for appellee.